PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/907,275
Filing Date: 23 Jan 2016
Appellant(s): PEFKIANAKIS et al.



__________________
Frank Y. Liao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the rejection of claims 1,3,5,6,9,11,13-16,18,20,21, and 24-26, Appellant argues:
i.  claims 1,3,5,6,9,11,13-16,18,20,21, and 24-26 are patentable and not obvious in view of the Wong in view of Sarkar and it is clear that the cited references, alone or in combination, fail to even disclose or suggest each and every element of the independent claims, as alleged on pages 8-9 of the Appellant’s arguments;
ii.  that one of skill in the art reading the cited paragraphs of Wong would not have reasonably come away with the learning that Wong is disclosing, suggesting or advocating any database having locations populated by only a single device, as alleged on pages 9-10 of the Appellant’s arguments;
iii.  if such a single device list alleged by the Examiner does exist in Wong, Wong clearly does not advocate using such a list or additionally teach or suggest how to use such a single user list, as alleged on page 12 of the Appellant’s arguments.


Applicant seem to place an undue emphasis on the term “by only a single device” vs “crowd sourced” (See Appeal Brief, Page 10 last paragraph to page 11, 2nd paragraph). However the feature is not in the claims. The claims do not make such a distinction,  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ by only a single device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Having said that, the monitor in the current application is a GPS interface 108 (See page 10 of specification as file, and Fig. 2, GPS 108). Wong, Fig. 1, GPS module 122, as relied upon by the Examiner teaches the same thing. Wong, Fig. 2, further illustrates location information being recorded corresponding to connectivity technology and technical features supported. In the current application, the monitoring and registering steps are illustrated in Fig. 3, step 31.  In the current application, the switching step are illustrated in Fig. 4, step 42 and 44. In Wong, these corresponding steps are taught in Fig. 3, Steps 302, 306 and 308. Furthermore, the dynamically enable step 308 of Wong is the same as switching step of the current application. The switching step of the current application simply means turning on a wireless interface (See Current Application, Fig. 3, Step 32, and 34, turning on an interface is from low power to high power, see also Current Application, Fig. 4, step  44. 


Turning now to each of the arguments.
i.  In response to the Appellant’s arguments that claims 1,3,5,6,9,11,13-16,18,20,21, and 24-26 are patentable and not obvious in view of the Wong in view of Sarkar and it is clear that the cited references, alone or in combination, fail to even disclose or suggest each and every element of the independent claims, Examiner respectively disagrees.
Appellant argues that Wong and Sarkar, alone or in combination, fail to even disclose or suggest each and every element of independent claims 1,9,15 and 16, emphasizing monitoring a location of the device, register the monitored location of the device when the device is connected to a wireless local area network and to carry out registering of a plurality of wireless local area networks corresponding to respective locations, and the wireless device previously connected to all of the registered plurality of wireless local area networks.  Appellant only specifically argues that the claimed wireless device monitors its own wireless connectivity and 
Here, Wong discloses a location module for monitoring location parameters of a mobile communications device [refer Wong; paragraph 0022], which was cited to meet the claimed monitor for monitoring a location.  Given the broadest reasonable interpretation of the claim language, a monitor for monitoring a location of a device can read upon a location module taught by Wong.
Wong further discloses populating a database, which can comprise of one or more lists of correlated location information and wireless technology information [refer Wong; paragraph 0025][refer Wong; Fig. 2] with data of one or more users of one or more wireless communication technologies using a variety of embodiments, one of which is to populate the database with information that is learned by each device over time through use in a variety of locations [refer Wong; paragraph 0026].  Given the broadest reasonable interpretation of the claim language, this disclosure was cited to meet the claimed registering of a monitored location of a device when it is connected to a wireless local area network and to carry out registering of a plurality of wireless local area networks corresponding to respective locations, of which the wireless device previously connected to all of the registered plurality of wireless local area networks.  This is because Wong notes that a device can be in a location comprising of a variety of networks [refer Wong; paragraph 0012] and the device learns and populates information about the various wireless technologies available in an area when it uses a location [refer Wong; paragraph 0026], the parameters indicating availability, signal strength, bandwidth or cost [refer Wong; paragraph 0027], specific parameters, such as signal strength For example, by disabling a wireless transceiver associated with a connection technology that is not available at a current location, device power may be conserved. If a user is in an area where it known based on information in the wireless communication technology database that a Wi-Fi connection is not available, for example, it may be advantageous for the mobile computing device to automatically and/or dynamically disable the wireless transceiver associated with Wi-Fi connections in order to prevent time outs and to conserve power associated with the device continually scanning for a Wi-Fi network.”].

ii.  In response to the Appellant’s arguments that one of skill in the art reading the cited paragraphs of Wong would not have reasonably come away with the learning that Wong is disclosing, suggesting or advocating any database having locations populated by only a single device, Examiner respectively disagrees.
Wong discloses that the wireless communication database that is populated can be done so in a variety of embodiments or means, specifically noting an example in which the database may be populated over time by data uploaded by users (e.g. crowd sourced) regarding wireless connections at certain locations [refer Wong; paragraph 0026; “For example, the database 130 may be populated over time by data uploaded by users (e.g. crowd sourced) regarding available wireless connections at certain locations.”].  However Wong does not limit the population of the database to this sole example, specifically noting other examples In various embodiments, the coverage database may be populated with information that is learned by each device over time through use in a variety of locations. The information in the coverage database may map a given location to coverage information for different services, carriers or wireless connection technologies at that location.”].  
Wong notes that a device can be in a location comprising of a variety of networks [refer Wong; paragraph 0012] and the device learns and populates information about the various wireless technologies available in an area when it uses a location [refer Wong; paragraph 0026], the parameters indicating availability, signal strength, bandwidth [refer Wong; paragraph 0009], and other notable parameters such as a scanning threshold [refer Wong; paragraph 0010].  Particular parameters, such as signal strength and availability, can be readily identified by a device if it scans for various networks when it enters a location, a problem that Wong particularly tries to avoid unnecessary scanning for unavailable networks since continuous scanning can increase power consumption [refer Wong; paragraph 0012; “For example, by disabling a wireless transceiver associated with a connection technology that is not available at a current location, device power may be conserved. If a user is in an area where it known based on information in the wireless communication technology database that a Wi-Fi connection is not available, for example, it may be advantageous for the mobile computing device to automatically and/or dynamically disable the wireless transceiver associated with Wi-Fi connections in order to prevent time outs and to conserve power associated with the device continually scanning for a Wi-Fi network.”].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

iii.  In response to the Appellant’s arguments that if such a single device list alleged by the Examiner does exist in Wong, Wong clearly does not advocate using such a list or additionally teach or suggest how to use such a single user list, Examiner respectively disagrees.
Wong discloses that the wireless communication technology database comprises of one or more lists that correlate location information and wireless technology information [refer Wong; paragraph 0025][refer Wong; Fig. 2], therefore Wong does indeed disclose at least one list that can be used by a wireless device and would be apparent to one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412    

                         
                                                                                                                                                                           /BOB A PHUNKULH/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.